\OOO*-lO\Lh-l'-`~b~)l\)r-

NNNNNNN[\J[\Jl-¢r-»-»-¢r-¢»-»_¢»-\r-»-l
OO-JO\!.hLbJ[\J)-IO\DOO‘~JC\Lh-l¥b)[\)l-‘O

 

”.¢

HEATHER E. WILLIAMS, #122664

  
       

Federal Defender
CHARLES J. LEE, #221057
Assistant Federal Defender l
Designated Counsel for Service
2300 Tulare Street, Suite 330 M
Fresno, CA 93721-2226 C
Telephone: 559-487-556l/Fax: 559-487-5950 Edsr{',:.ER/q U

8r »QN DlS-§

     

Attorneys for Defendant
Fideia Manalo Cabrera

IN THE UNITED STATES DISTRICT COUR.T
FOR THE EASTERN DISTRlCT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. l:l9-rnj-00034-SAB
Plaintiff, STIPULATION TO MODIFY TERM OF
PRETRIAL RELEASE; ORDER
vs.
JUDGE: Hon. Stanley A. Boone
FIDELA MANALO CABRERA,

Defendant.

 

 

IT IS HEREBY STIPULATED by and between the parties hereto through their
respective counsel, that pretrial release condition (4) relating to Ms. Cabrera reporting to the
District Court in Guam be extended for another two Weeks to March 29, 2019,

After Ms. Cabrera was released on Pretrial Supervision on February 14, 2019, efforts
were made to have counsel pre-appointed for Ms. Cabrera in the District of Guam. The Federal
Defender’s Offlce in Guam has a conflict on this particular defendant, and it was then learned
that Ms. Cabrera generally Would not get appointed counsel until a court date was calendared.
Adding to the difficulties was that this case remains sealed on the District of Guam docket and
when defense counsel first attempted to contact the court in Guam, they Were closed due to an
impending hurricane for about a week. CJA counsel was finally appointed for Ms. Cabrera
within the last few days. Defense is hopeful that either a video appearance or other alternatives

could be explored due to Ms. Cabrera’s health issues and her indigent status and the significant

 

-lO\\h-¥=~L)JN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

 

 

costs associated with travel to Guam.

Pretrial Services Off`lcer Ali Mirgain reports Ms. Cabrera has been in tilll compliance
with all her terms of pretrial release and has been easy to communicate with and is in support of
the modification AUSA Laurel Montoya has communicated with the U.S. Attorney’s Office in
Guam and has no objection to the requested modification

Ail other conditions remain in full force and effect.

Respectf`ully submitted,

PHILLIP A. TALBERT
United States Attomey

45

DATED: March 13, 2019 /s/Laurel Jf Montova
LAUREL J. MONTOYA
Assistant United States Attorney
Attorney for Plaintiff`

HEATHER E. WILLIAMS
Federal Def`ender

DATED: March 13, 2019 /s/ Charles l Lee
CHARLES J. LEE .
Assistant Federal Dcfender

Attorneys for Def`endant
FIDELA MANALO CABRERA

O R D E R
IT IS SO ORDERED that pretrial release condition 4 be modified so the new
date to appear in the District Court of Guam shall be by March 29, 2019 or as directed by Pretrial

Services. All other conditions remain in full force and effect.

\,
DATED;March l l ,2019 § l 9 /é:l,\`

HON. ERICA P. GROSJEAN
United States Magistrate Court Judge

 

Cabrera: Stipu|ation and [Propcsed] -2-
Order to Modify Pretrial Corldition

 

